This cause having been submitted to the Court upon a written stipulation of counsel "That any decision rendered by this Court in the case of State of Florida, ex rel., Cary D. Landis, as Attorney General, v. A. B. Prevatt, J. G. Dreka, Lillian Frances Nordman, W. E. Swope, and G. A. Tyler, now pending before this Court and which case has been briefed and orally argued would be applicable and a precedent for any judgment to be rendered herein."
It is thereupon considered, ordered and adjudged by this Court that the demurrer to the information herein be and the same is hereby overruled, that the motion to quash being directed at the information as a whole be, and the same is *Page 245 
hereby denied, and that the motion to strike said portions of the information in this cause be and the same is hereby granted. See State ex rel. Cary D. Landis, Attorney General, v. Prevatt, et al., filed May 2, 1933.
It is so ordered.
DAVIS, C. J. and WHITFIELD, TERRELL and BUFORD, J. J., concur.